        Case 1:19-cv-02296-SDG Document 20 Filed 06/20/19 Page 1 of 4




                I N THE U NITED S TATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION
VERNESSA S. CUNNINGHAM and
HERMAN CUNNINGHAM,

                                Plaintiffs,
              vs.                             CIVIL ACTION FILE
WELLS FARGO BANK, NATIONAL                    NO. 1:19-CV-02296-TWT
ASSOCIATION, AS TRUSTEE OF THE
BANC OF AMERICA ALTERNATIVE
LOAN TRUST 2004-5; and,
NATIONSTAR MORTGAGE LLC,
D/B/A MR. COOPER,
                              Defendants.

                    CONSENT PRELIMINARY INJUNCTION

   Following a duly noticed May 23, 2019 evidentiary hearing, this Court

entered a Temporary Restraining Order [Doc. # 11] (the “TRO”) that was due

to expire within 30 days after its entry.

   Counsel for the defendants having appeared in this action, and it

appearing that the parties now consent to the entry of the within Preliminary

Injunction, it shall be entered pursuant to Federal Rule of Civil Procedure

65, and the inherent equitable powers of this Court.

   This matter relates to the plaintiffs’ principal residence (the “Home”) with

the following street address: 5024 Klondike Rd. Lithonia (DeKalb County),

                                       -1-
       Case 1:19-cv-02296-SDG Document 20 Filed 06/20/19 Page 2 of 4




Georgia 30038 according to the current system of street numbering, and with

the following legal description:

      ALL THAT TRACT OR PARCEL OF LAND LYING AND BEING IN
      LAND LOT 231 AND 232 OF THE 11TH DISTRICT OF DEKALB
      COUNTY, GEORGIA BEING MORE PARTICULARLY DESCRIBED
      AS FOLLOWS: TO FIND A BEGINNING POINT, START AT THE
      INTERSECTION OF THE SOUTHEASTERLY RIGHT OF WAY LINE
      OF KLONDIKE ROAD WITH THE CENTER LINE OF SOUTH RIVER
      AND RUNNING NORTH 71 DEGREES 43 MINUTES EAST 126.4
      FEET ALONG KLONDIKE ROAD; THENCE RUNNING NORTH 60
      DEGREES 38 MINUTES EAST ALONG KLONDIKE ROAD TO AN
      IRON PIN; THENCE RUNNING NORTH 48 DEGREES 11 MINUTES
      EAST ALONG KLONDIKE ROAD 165.31 FEET; THENCE RUNNING
      NORTH 27 DEGREES 51MINUTES EAST ALONG KLONDIKE ROAD
      166.40 FEET; THENCE RUNNING NORTH 07 DEGREES 08 MINUTES
      EAST ALONG KLONDIKE ROAD 180.45 FEET TO A POINT;
      THENCE RUNNING NORTH 14 DEGREES 34 MINUTES WEST
      ALONG KLONDIKE ROAD 182.22 FEET TO AN IRON PIN AND THE
      POINT OF BEGINNING; THENCE RUNNING NORTH 26 DEGREES
      55 MINUTES WEST ALONG KLONDIKE ROAD 3340.0 FEET TO AN
      IRON PIN; THENCE RUNNING SOUTH 88 DEGREES 28 MINUTES
      EAST 973.12 FEET TO A POINT; THENCE RUNNING SOUTH 05
      DEGREES 48 MINUTES WEST 299.76 FEET TO A POINT; THENCE
      RUNNING NORTH 88 DEGREES 28 MINUTES WEST 788.98 FEET TO
      THE POINT OF BEGINNING. Tax Parcel ID: 1123201006.

   Accordingly, based on the findings made and for the reasons stated in the

TRO, which are adopted in their entirety herein by this reference,

   IT IS HEREBY ORDERED that the plaintiffs’ Application for an

Interlocutory (i.e., preliminary) Injunction [Doc. # 6] be and hereby is

GRANTED, and that every named defendant in this action — including any

individual defendant's officers, agents, servants, employees, and attorneys,


                                      -2-
       Case 1:19-cv-02296-SDG Document 20 Filed 06/20/19 Page 3 of 4




and any person in active concert or participation with any such person who

receives actual notice of this Preliminary Injunction by personal service or

otherwise — be and hereby are ENJOINED and RESTRAINED from the

following activities:

      PERFORMING ANY ACT THAT REPRESENTS THE ADVERTISING

      FOR SALE, CRYING OUT FOR SALE, SELLING, AUCTIONING,

      ENCUMBERING, TRANSFERRING, OR PHYSICALLY INSPECTING

      THE SUBJECT PROPERTY, OR OTHERWISE EXERCISING THE

      POWER OF SALE GRANTED UNDER ANY SECURITY DEED

      AFFECTING THE SUBJECT PROPERTY — INCLUDING ANY

      STRUCTURE THEREON OR ITS APPURTENANCES.

   It is FURTHER ORDERED that, as a condition of the validity of this

Preliminary Injunction, the plaintiffs shall deposit into the registry of the

Clerk of Court the sum of $1,087.83 no later than the close of business on

July 5, 2019; and that the plaintiffs shall deposit additional installments of

$1,087.83 by the fifth calendar day of each subsequent month until further

order of this Court. Any conforming installments already paid, whether

pursuant to the TRO or this Preliminary Injunction, and each subsequently

deposited conforming installment shall serve as security for all claims that

may arise with respect to this Preliminary Injunction.

                                       -3-
     Case 1:19-cv-02296-SDG Document 20 Filed 06/20/19 Page 4 of 4




   This Preliminary Injunction shall take effect immediately and shall remain

in effect for 90 days from the date of its entry. If this action remains pending

after 90 days it shall automatically renew for an additional 90-day period, or

farther order of this Court.

    IT IS SO ORDERED, this         o      day of                   , 20 lq




                   THOMAS W. THRASH, JR.,
                   UNITED STATES DISTRICT JUDGE


PREPARED AND                                  CONSENTED TO:
PRESENTED BY



 /s/ Richard S. Alembik                       /s/ Paul A. Rogers, Esq.
Richard S. Alembik                            SIGNED WITH EXPRESS
Ga. Bar No. 008770                            PERMISSION BY R.S. ALEMBIK
Counsel for Plaintiffs                        Paul A. Rogers, Esq.
Herman Cunningham, Vernessa                   Ga. Bar No. 612278
Cunningham                                    Counsel for Defendants
Richard S. Alembik, PC                        Wells Fargo Bank, N.A., and
315W. Ponce de Leon Ave. #250                 Nationstar Mortgage, LLC.
Decatur, GA 30030-5100                        McGuireWoods LLP
(404) 373-0205                                1230 Peachtree Street, NE
(404)795-8999 FAX                             Promenade II, Suite 2100
general_mailbox@alembik.com                   Atlanta, GA 30309-3534
                                              404-443-5636 (Telephone)
                                              404-443-5772 (Facsimile)
                                              progers@mcguirewoods.com


                                        -4-
